Citation Nr: 0925249	
Decision Date: 07/07/09    Archive Date: 07/21/09

DOCKET NO.  05-33 551	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to an increased initial rating in excess of 
10 percent for left knee strain.

2.  Entitlement to an increased initial rating in excess of 
10 percent for right knee strain.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Tabitha G. Macko, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1998 to April 2004.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a November 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.  The claims file was transferred to the RO in 
Seattle, Washington upon the Veteran's relocation to that 
area.  

In a March 2009 rating decision, the RO increased the rating 
for the Veteran's left knee strain disability and right knee 
strain disability to 10 percent, respectively, with an 
effective date of April 10, 2004.  Since this increase for 
left knee strain and right knee strain did not constitute a 
full grant of the benefits sought, and the Veteran has not 
contended otherwise, the increased rating issue remains in 
appellate status.  AB v. Brown, 6 Vet. App. 35, 39 (1993).  
Additionally, because the Veteran appealed the RO's 
determination at the time of an initial rating, separate 
ratings can be assigned for separate periods of time based on 
facts found -- a practice known as "staged" ratings.  
Fenderson v. West, 12 Vet. App. 119 (1999).  


FINDINGS OF FACT

1.  The competent and probative evidence of record shows the 
Veteran's service-connected left knee strain is characterized 
by subjective complaints of pain and slight limitation of 
motion with objective evidence of painful motion, but not by 
objective findings of recurrent subluxation or lateral 
instability.

2.  The competent and probative evidence of record shows the 
Veteran's service-connected right knee strain is 
characterized by subjective complaints of pain and slight 
limitation of motion with objective evidence of painful 
motion, but not by objective findings of recurrent 
subluxation or lateral instability.



CONCLUSION OF LAW

1.  The criteria for an initial rating of 10 percent and no 
higher for left knee strain have been met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.3, 
4.7, 4.71a, Diagnostic Code 5024-5260 (2008).

2.  The criteria for an initial rating of 10 percent and no 
higher for right knee strain have been met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.3, 
4.7, 4.71a, Diagnostic Code 5024-5260 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Duty to Assist

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  In the notice, VA will inform the claimant which 
information and evidence, if any, that the claimant is to 
provide to VA and which information and evidence, if any, 
that VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159 (2007); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by 
letter dated in July 2004.  Notice in compliance with Dingess 
v. Nicholson, 19 Vet. App. 473 (2006), was provided in 
November 2007 and the claim was readjudicated in a 
supplemental statement of the case prepared in July 2008 and 
remailed to the Veteran in September 2008.  

In cases where service connection has been granted and an 
initial disability rating and effective date have been 
assigned, the typical service connection claim has been more 
than substantiated, it has been proven, thereby rendering 38 
U.S.C.A. § 5103(a) notice no longer required because the 
purpose that the notice is intended to serve has been 
fulfilled.  Dingess, 19 Vet. App. at 490; Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).  The appellant bears the 
burden of demonstrating any prejudice from defective notice 
with respect to the downstream elements.  Goodwin v. Peake, 
22 Vet. App. 128 (2008).  That burden has not been met in 
this case.  

Nevertheless, the record reflects that the Veteran was 
provided a meaningful opportunity to participate effectively 
in the processing of his claim such that any notice error did 
not affect the essential fairness of the adjudication now on 
appeal.  Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  
The Veteran was notified that his claim was awarded with an 
effective date of April 10, 2004, the date after his 
separation from service, and a noncompensible rating was 
assigned.  He was provided notice how to appeal that 
decision, and he did so.  He was provided a statement of the 
case that advised him of the applicable law and criteria 
required for a higher rating and he demonstrated his actual 
knowledge of what was required to substantiate a higher 
rating in his argument included on his Substantive Appeal.  
Although he was not provided pre-adjudicatory notice that he 
would be assigned an effective date in accordance with the 
facts found as required by Dingess, he was assigned the date 
after his discharge from service as an effective date, the 
earliest permitted by law.  38 U.S.C.A. § 5110(a).  

Moreover, the record shows that the appellant was represented 
by a Veteran's Service Organization and its counsel 
throughout the adjudication of the claims.  Overton v. 
Nicholson, 20 Vet. App. 427 (2006).

VA has obtained service medical records, assisted the Veteran 
in obtaining evidence, afforded the Veteran physical 
examinations in August 2004, December 2007, for which the 
Veteran failed to report, and February 2009, obtained medical 
opinions as to the etiology and severity of disabilities, and 
afforded the Veteran the opportunity to give testimony before 
the Board.  All known and available records relevant to the 
issues on appeal have been obtained and associated with the 
Veteran's claims file; and the Veteran has not contended 
otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision 
on the claim at this time.

Legal Criteria

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service- connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

This appeal arose from a disagreement as to the initial 
disability evaluations that were assigned for left knee 
strain and right knee strain.  This matter therefore is to be 
distinguished from one in which a claim for an increased 
rating of a disability has been filed after a grant of 
service connection.  The United States Court of Appeals for 
Veterans Claims (Court) has observed that in the latter 
instance, evidence of the present level of the disability is 
of primary concern, Fenderson v. West, 12 Vet. App. 119, 126 
(1999) (citing Francisco v. Brown, 7 Vet. App. 55 (1994)), 
and that as to the original assignment of a disability 
evaluation, VA must address all evidence that was of record 
from the date the filing of the claim on which service 
connection was granted (or from other applicable effective 
date).  See Fenderson, 12 Vet. App. at 126-27.  Accordingly, 
the evidence pertaining to an original evaluation might 
require the issuance of separate, or "staged," evaluations of 
the disability based on the facts shown to exist during the 
separate periods of time.  Id.

In the present case, it should also be noted that when 
evaluating disabilities of the musculoskeletal system, 38 
C.F.R. § 4.40 allows for consideration of functional loss due 
to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability, and incoordination.

When after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding the 
degree of disability such doubt will be resolved in favor of 
the claimant.  38 C.F.R. § 4.3.

Analysis

Historically, service treatment records reflect the first 
complaint for knee pain involving the left knee was made in 
July 1998.  In January 2002, the Veteran complained about his 
right knee, after hitting it two weeks prior.  The Veteran 
received treatment for knee complaints, including physical 
therapy, thereafter.

A March 2004 Report of Medical Examination as prepared for 
separation did consider the Veteran's knees clinically 
abnormal.  The examiner measured range of motion for both 
knees at 0 to 130 degrees.  There was no effusion; the 
patellar tendon was not tender to palpitation, but the pes 
anserine bursa was tender to palpitation.  The examiner also 
noted knee active extension/flexion strength was 5/5, with 
mild pain at extension, right knee more than left.  The 
diagnosis was patellofemoral pain syndrome (PFPS) for which 
the examiner recommended braces and physical therapy.  The 
Report of Medical Assessment included the examiner's comments 
that the Veteran's bilateral knee PFPS had a 2001 onset, over 
the counter medication was prescribed, the Veteran's 
compliance with physical therapy was poor, and the Veteran 
was on light duty at the conclusion of his service.  

The Veteran was discharged in April 2004 and in May 2004 
submitted his claim.  In August 2004 the Veteran was afforded 
a fee-based VA general medical examination.  The Veteran 
described the symptoms of pain going from side to side which 
occurred constantly.  He experienced difficulty running, 
prolonged walking and climbing stairs.  The Veteran reported 
that the right knee did not result in incapacitation or any 
time lost from work.  The description of the left knee was 
the same.  Upon objective examination the examiner noted the 
Veteran's gait was within normal limits.  Both knees appeared 
normal.  Range of motion was 140 degrees flexion for both; 
extension to 0 degrees and the range of motion was not 
additionally limited by pain, fatigue, weakness, lack of 
endurance or incoordination.  Drawer and McMurray's tests for 
both knees were within normal limits.  Examination of the 
right knee did find popping of the knee joint.  Both knees 
were the subject of x-ray studies and both knees were within 
normal limits with no osseous degenerative changes seen.  The 
examiner made the diagnosis of left and right knee strain.

The RO granted service connection in November 2004 for left 
knee strain with a noncompensable evaluation, under 
Diagnostic Code 5299-5257, and right knee strain with a 
noncompensible rating, also under Diagnostic Code 5299-5257.  
See 38 C.F.R. § 4.27 (2007) (hyphenated diagnostic codes are 
used when a rating under one diagnostic code requires use of 
an additional diagnostic code to identify the basis for the 
evaluation assigned; the additional code is shown after the 
hyphen; unlisted disabilities requiring rating by analogy 
will be coded first the numbers of the most closely related 
body part and "99").

In December 2007 the Veteran failed to report for a scheduled 
VA examination.  

In June 2008 the Veteran sought VA medical treatment for 
several conditions.  He described his work history, post-
service.  He had attended college briefly, but after a 
hurricane destroyed his possessions, he relocated to the 
northwest.  He did obtain some employment, but lost that job 
as well.  He had worked intermittently as a welder and as a 
forklift driver.  Upon objective examination the examiner 
noted some patellar pain and some mild crepitus in both knees 
on flexion and extension.  The assessment included 
retropatellar joint syndrome.

In July 2008 the Veteran reported chronic knee pain for 7 
years.  The Veteran denied swelling, locking, catching, or 
instability, except in a few rare occasions.  The Veteran did 
note constant popping of the joints.  The Veteran also 
reported he had moved to the Seattle area for work, but was 
then unemployed.  Objective examination found no 
anterior/posterior laxity, though some crepitus in both 
knees.  The assessment was chronic bilateral knee pain.

In September 2008 the Veteran again sought VA treatment for 
his knee pain, along with complaints of pain all over his 
body.  The Veteran reported he had not worked in 4 months, 
but he was not looking for work because he expected other 
disability claims to be granted.  The examiner noted the 
Veteran was up and walking actively around the room with 
minimal limitations upon the examiner's entrance, but as the 
formal examination began, the Veteran initiated some pain 
behavior and had difficulty getting out of the chair and 
performing other activities.  The examiner also noted July 
2008 bilateral knee x-rays that found no abnormalities.  The 
examiner recommended pain management.

During a September 2008 VA neurology consult the Veteran 
reported his "knee" giving out occasionally.  The remainder 
of the consultation discussed other claimed conditions.  

In February 2009 the Veteran was afforded a fee-based VA 
examination.  The Veteran reported weakness, redness, lack of 
endurance and fatigability, though no stiffness, swelling, 
heat, giving away, locking or dislocation.  He described the 
pain as constant, localized, coming spontaneously and 
relieved by rest.  He reported being able to function without 
medication and that he was not receiving any treatment.  The 
functional impairment entailed his inability to run or do 
strenuous activities.  Upon objective examination the 
examiner noted his gait was slightly antalgic in the left 
leg.  The right and left knees showed no signs of edema, 
effusion, weakness, tenderness, redness, heat, subluxation or 
guarding of movement.  Neither knee demonstrated locking 
pain, genu recurvatum or crepitus.  Range of motion was 
measured, for both knees, 0 to 140 degrees, with pain 
occurring at 140.  Neither knee demonstrated additional 
limitation by pain, fatigue, weakness, lack of endurance or 
incorrdination after repetitive use.  Ligament stability 
tests and x-ray studies were within normal limits 
bilaterally. 

In March 2009 the RO increased the Veteran's evaluation for 
left knee strain to 10 percent, effective April 10, 2004, now 
under Diagnostic Code 5024 (tenosynovitis)-5260, and 
increased the Veteran's right knee strain to 10 percent, 
effective April 10, 2004, still under Diagnostic Code 5299-
5257.

The normal range of motion for the knee is from 0 degrees 
extension to 140 degrees flexion.  See 38 C.F.R. § 4.71, 
Plate II (2008).  Under Diagnostic Code 5260, flexion of the 
leg limited to 60 degrees warrants a noncompensable 
evaluation; flexion limited to 45 degrees warrants a 10 
percent evaluation; flexion limited to 30 degrees warrants a 
20 percent rating; and flexion limited to 15 degrees warrants 
a 30 percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 
5260 (2008).

Under the criteria for limitation of extension for the leg, 
Diagnostic Code 5261, a noncompensable rating is assigned for 
a limitation of extension of the leg to 5 degrees.  When 
extension is limited to 10 degrees, a 10 percent rating is 
assigned.  A 20 percent rating is appropriate where extension 
is limited to 15 degrees.  A 30 percent rating is assigned in 
the case of extension limited to 20 degrees.  A 40 percent 
rating is appropriate where extension is limited to 30 
degrees.  A 50 percent rating is assigned for limitation of 
extension to 45 degrees.  See 38 C.F.R. § 4.71a, Diagnostic 
Code 5261 (2008).

Under Diagnostic Code 5257, recurrent subluxation or lateral 
instability warrants a 10 percent rating if slight, a 20 
percent rating if moderate, and a 30 percent rating if 
severe.  The Board observes that the words "slight," 
"moderate," and "severe" are not defined in the Rating 
Schedule.  Rather than applying a mechanical formula, the 
Board must evaluate all of the evidence to the end that its 
decisions are "equitable and just," under 38 C.F.R. § 4.6.  
It should also be noted that use of descriptive terminology 
such as "mild" by medical examiners, although an element of 
evidence to be considered by the Board, is not dispositive of 
an issue.  All evidence must be evaluated in arriving at a 
decision regarding an increased rating.  38 U.S.C.A. § 
7104(a); 38 C.F.R. §§ 4.2, 4.6.

In VAOPGCPREC 9-2004 (2004); 69 Fed. Reg. 59,990 (2004), the 
VA General Counsel held that when considering Diagnostic 
Codes 5260 and 5261 together with 38 C.F.R. § 4.71, a veteran 
may receive a rating for limitation in flexion only, 
limitation of extension only, or separate ratings for 
limitations in both flexion and extension under Diagnostic 
Code 5260 (leg, limitation of flexion), and Diagnostic Code 
5261 (leg, limitation of extension). Where a veteran has both 
a limitation of flexion and limitation of extension of the 
same leg, the limitations must be rated separately to 
adequately compensate for functional loss associated with 
injury to the leg.

The Board has carefully reviewed the evidence of record, and 
finds that the preponderance of the evidence is against an 
initial evaluation in excess of 10 percent for either knee.  
While the RO determined its evaluation for the right knee by 
analogy to DC 5257, which pertains to subluxation or laxity, 
the Board finds DC 5260, for limitation of flexion, to be 
more appropriate for both knees, though an evaluation in 
excess of 10 percent is still not warranted.

Regarding the right knee, a review of the competent and 
credible medical reports fails to reveal consistent evidence 
of instability, or any evidence of symptoms that more nearly 
approximate the criteria for the assignment of a compensable 
rating under DC 5257.  Though there were occasional 
subjective complaints of a knee giving out, for example at 
the September 2008 examination, the objective evidence does 
not support the contention that the Veteran has any recurrent 
subluxation or instability of the right knee.  As the 
Veteran's service-connected left knee has had no reported 
symptoms of laxity, neither knee disability warrants any 
evaluation under DC 5257.

In the present case, the x-ray studies dated in 2004, 2008, 
and 2009 were normal.  No other evidence of record 
demonstrates degenerative changes of the knees.  Therefore, a 
separate rating for arthritis is not appropriate here.

The symptoms of the Veteran's left and right knees do not 
more nearly approximate the criteria for the assignment of a 
higher evaluation under DC 5260 or a separate evaluation 
under 5261.  During the March 2004 separation examination, 
the Veteran demonstrated bilateral flexion to 130 degrees and 
zero degrees (or full) extension, with no objective finding 
of pain having a functional impact.  In August 2004 during 
the fee-based VA general examination, the Veteran's left knee 
flexion was limited to 130 degrees, again demonstrating 
slight limitation, and extension to zero degrees, while 
during the 2009 fee-based VA examination both of the 
Veteran's knees was measured at 140 degrees flexion with 
pain, and at full extension with pain.  While the Veteran's 
knees have exhibited some limitation of motion, it is not 
sufficient to warrant a rating in excess of 10 percent under 
Diagnostic Code 5260.  Because the Veteran has consistently 
demonstrated full extension in both knees, there is no 
evidence to warrant a separate rating under DC 5261 for 
either knee.

The Board has considered whether an increased rating may be 
available based on functional loss due to pain under 38 
C.F.R. § 4.40, functional loss due to weakness, fatigability, 
incoordination or pain on movement of a joint under 38 C.F.R. 
§ 4.45, or painful motion under 38 C.F.R. § 4.59.  However, 
while there is evidence of functional loss due to painful 
motion, the currently assigned 10 percent ratings for the 
left and the right knee adequately compensate the Veteran for 
the level of impairment demonstrated given the absence of a 
quantifiable diminution in range of motion.  As noted above, 
even with the Veteran's complaints of pain, his limitation of 
motion is sufficiently encompassed by the criteria for a 10 
percent rating under DC 5260.  Therefore, increased ratings 
are not warranted in this regard.

The Board has also considered whether the Veteran's service-
connected left and right knee disabilities may be rated under 
any other diagnostic codes related to the knee and leg.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  As 
previously stated, the Board notes that the Veteran 
demonstrated flexion to 140 and 130 degrees, and normal 
extension during both VA examinations.  He does not have 
ankylosis or any disabling limitation of extension associated 
with his left and right knee.  In addition, as noted 
previously, the Veteran's knee ligaments were shown to be 
objectively stable.  Moreover, there is no evidence showing 
he has ever been diagnosed with the impairment of the tibula 
and fibula or genu recurvatum or has had removal of the 
semilunar cartilage.  Therefore, Diagnostic Codes 5256, 5259, 
5262, and 5263 do not assist the Veteran in obtaining a 
higher evaluation.  With regard to Diagnostic Code 5258, 
there is no evidence of any recurrent dislocation of the 
semilunar cartilage.  Therefore, ratings under this code 
would also be inappropriate.

It is noted that in Fenderson, the Court held that "staged 
ratings are appropriate for an increased-rating claim when 
the factual findings show distinct time periods where the 
service-connected disability exhibits symptoms that would 
warrant different ratings."  The Board finds that a "staged 
rating" is not appropriate in this case.  There was no 
evidence of a distinct time periods where the service-
connected disabilities exhibited symptoms that would warrant 
a different rating.  

The Veteran is competent to report his symptoms; however, to 
the extent that he has asserted he warrants more than 10 
percent evaluations for his left knee and right knee 
disabilities, the objective clinical findings simply do not 
support his assertions.  The evidence shows that the Veteran 
is appropriately rated under Diagnostic Codes 5024-5260 for 
the right knee and for the left knee, and that the criteria 
for a higher or a separate rating under any other DC have not 
been met.  The appeal is denied.  

Extraschedular Consideration

Lastly, a determination of whether a claimant is entitled to 
an extraschedular rating under 38 C.F.R. § 3.321(b) is a 
three-step inquiry.  First, the Board must determine if the 
evidence presents such an exceptional disability picture that 
the available schedular evaluations for that service-
connected disability are inadequate.  To do this, the Board 
must determine if the criteria found in the rating schedule 
reasonably describe the claimant's disability level and 
symptomatology.  If this is the case, the claimant's 
disability picture is contemplated by the rating schedule, 
the assigned schedular evaluation is, therefore, adequate, 
and no referral for extraschedular consideration is required.  
If the schedular evaluation does not contemplate the 
claimant's level of disability and symptomatology, the Board 
must determine whether the claimant's exceptional disability 
picture exhibits other related factors, such as marked 
interference with employment and frequent periods of 
hospitalization.  If the Board determines that the schedular 
evaluation does not contemplate the claimant's level of 
disability and symptomatology, and the disability picture 
exhibits other related factors such as marked interference 
with employment or frequent periods of hospitalization, the 
case must be referred for completion of the third step -- to 
determine whether, to accord justice, an extraschedular 
rating must be assigned.  See Thun v. Peake, 22 Vet. App. 
111, 115 (2008)  

In this instance, the Veteran's limitation of flexion and 
range of motion are clearly accounted for in the left knee 
and right knee 10 percent evaluations which compensates for 
the slight limitations of flexion with pain.  The Board finds 
the Diagnostic Codes adequately address the Veteran's 
symptoms.  The Veteran has not claimed any hospitalization 
because of his left knee and right knee disabilities.  The 
Board acknowledges that the Veteran's employment history 
appears in the record to be marked with periods of 
unemployment; however, the Veteran himself attributed his 
lack of employment, in large part, to other health 
conditions, life choices, and circumstances beyond his 
control (hurricane interrupting schooling).  As such, the 
diagnostic code for the Veteran's service-connected 
disabilities adequately describes the current disability 
levels and symptomatology and, therefore, a referral for an 
extraschedular rating is not warranted.


ORDER

Entitlement to an initial evaluation in excess of 10 percent 
for left knee strain is denied.

Entitlement to an initial evaluation in excess of 10 percent 
for right knee strain is denied.



____________________________________________
HOLLY E. MOEHLMANN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


